Citation Nr: 0731469	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a right hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active duty in the U.S. Army from August 1993 
to February 1994 and U.S. Army Reserve service from March 
1994 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the veteran's claims for 
service connection for a right hip disability (characterized 
as a pelvis injury) and for a low back disability, to include 
as secondary to a right hip disability.  The veteran 
disagreed with this decision in November 2003.  He perfected 
a timely appeal on these claims in May 2004 and requested a 
Travel Board hearing that was held before the undersigned 
Acting Veterans Law Judge at the RO in March 2007.


FINDINGS OF FACT

1.  The veteran experienced right hip stress changes during 
active service; there is no objective evidence of any current 
right hip disability that could be linked to any incident of 
or finding recorded during active service.

2.  The veteran's service medical records show no complaints 
of or treatment for a low back disability during active 
service; there is no objective evidence that the veteran's 
current low back disability was caused or aggravated by 
service, to include his claimed right hip disability.




CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.7, 
3.303, 3.304 (2007).  

2.  A low back disability was not incurred in or aggravated 
by service, including as secondary to a claimed right hip 
disability.  38 U.S.C.A. §§ 101(24), 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.7, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, and Pelegrini, 18 Vet. App. at 
112, requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  Although the veteran has 
asserted that he incurred a right hip disability during 
active service, an examination in connection with that claim 
is not necessary as there is no evidence of any current right 
hip disability.  The veteran also has asserted that he 
incurred a low back disability as a result of an in-service 
right hip injury; an examination in connection with that 
claim is not necessary because the medical evidence does not 
establish that the veteran suffered a back injury in service, 
and, as there is no evidence of a right hip disability, there 
can be no evidence of a relationship between any currently 
diagnosed low back disability and the claimed right hip 
disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The veteran was also afforded the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
although the veteran has contended that his service medical 
records were not obtained, it appears that all available 
service medical records have, in fact, been associated with 
the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection for a Right Hip Disability

Although the RO initially adjudicated the claim as one for 
service connection for a pelvic disability, as seen in the 
veteran's lay statements and Board hearing testimony, he 
contends that he incurred a right hip disability during 
active service.  He contends that he received weekly 
treatment for his right hip disability, was diagnosed with a 
cracked pelvis, and was put on inactive duty for 10 weeks.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A review of the veteran's service medical records indicates 
that, on U.S. Army Reserve enlistment physical examination in 
September 1992, the veteran reported a history of swollen 
joints that the in-service examiner attributed to a sprained 
ankle.  The veteran denied any medical history of joint 
deformity or broken bones.  Clinical evaluation was 
completely normal except for a small scar on the right wrist.   

On November 19, 1993, the veteran complained of groin pain 
that had lasted for 4 weeks.  Objective examination showed an 
antalgic gait on the right, difficulty raising the leg to get 
on the examination table, tenderness to palpation in the 
upper inner thigh, pain on straight leg raising and 
adduction, some pain on hip extension, and point tenderness 
over the right side pubic bone.  Pelvic X-rays showed 
bilateral acetabular secondary ossification centers versus 
less likely fractures consistent with non-union of the pelvis 
and were otherwise normal.  The assessment was a pulled 
groin.

On November 23, 1993, the veteran complained of a pulled 
adduction muscle and right inner thigh pain.  The provisional 
diagnosis was a pulled muscle.  X-rays had shown no stress 
fracture.  The veteran was using partial weight-bearing 
crutches.  Objective examination showed an antalgic gait on 
the right, a tender adductor on muscle movement, stretching 
and resistance strength decreased secondary to pain, right 
lower extremity sensation, and no swelling.  The assessment 
was right adductor muscle swelling.  

On November 30, 1993, the veteran complained of right hip 
pain, especially in the groin area.  He had been on partial 
weight bearing crutches for 2 weeks with some relief.  
Objective examination showed a tender adductor area.  A bone 
scan was recommended to rule out stress fracture. 

A bone scan in December 1993 showed stress fractures in the 
bilateral feet, right greater than left, and a small focus of 
increased activity in the left inferior acetabular area.  The 
findings were characterized as showing "stress [changes]-
not stress [fractures.]"  The veteran reported that he was 
30-40 percent improved on rest and decreased weight bearing.

In January 1994, the veteran reported 70 percent improvement 
in his right hip pain.  It was noted that stress changes in 
the left inferior acetabular had been noted on a recent bone 
scan.  Objective examination showed decreased tenderness in 
the adductor area and ambulating with pain.  The assessment 
was resolving right hip stress changes.

There is no record of a separation examination.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right hip disability.  The service medical records show that 
although the veteran received treatment for stress changes to 
his right hip in late 1993, this condition was resolving by 
January 1994.  There was no definitive diagnosis of a 
disability offered in connection with those findings.  In 
addition, the veteran had not submitted any medical evidence 
showing that he currently has a right hip disability.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he was diagnosed with and 
treated for a "cracked pelvis" during active service; 
although the Board does not dispute the veteran's sincerity, 
a review of his available service medical records shows no 
complaints of or treatment for a "cracked pelvis" at any 
time during his period of active duty.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

The only evidence in support of the veteran's service 
connection claim for a right hip disability are his own lay 
assertions and March 2007 Travel Board hearing testimony.  As 
a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent any objective medical evidence of a current right hip 
disability, service connection is not warranted.

Service Connection for a Low Back Disability

The veteran essentially contends that he incurred a low back 
disability during active service.  Alternately, he contends 
that he incurred a low back disability as a result of his 
claimed right hip disability.  As noted above, the Board has 
determined that service connection is not warranted for a 
right hip disability.  

The veteran's back was completely clinically normal at his 
enlistment physical examination in September 1992.  He was 
not treated for any complaints of low back problems during 
active service.

The veteran's post-service medical records show that he was 
treated for complaints of low back pain in January 2005 by 
R.N., M.D.  His history of trauma was noted to include a 
motor vehicle accident in 1997.  X-rays showed no recent 
fractures or gross osteopathology.  Other findings noted by 
Dr. R.N. included abnormal curve and disc degeneration of the 
cervical and lumbar spine.  Dr. R.N. stated that, overall, 
the veteran had a right shift in the spine by 3 millimeters.  
The diagnoses included multiple spinal subluxations at C1, 
T10, and L3 and L5, facet syndrome, and cervicobrachial 
syndrome.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for a low back 
disability, to include as secondary to a right hip 
disability.  The veteran was not treated for any complaints 
of low back problems during active service or within the 
first post-service year.  The first record of treatment is in 
January 2005, many years after his discharge from active 
service, when he was diagnosed with spinal subluxation, facet 
syndrome, and cervicobrachial syndrome.  Dr. R.N., the 
veteran's post-service treating physician, did not relate any 
of the veteran's low back problems to any incident of or 
finding recorded during active service.  The history of a 
"cracked pelvis" during active service that the veteran 
reported to Dr. R.N. on examination in January 2005 is 
contradicted by the record; therefore, to the extent that 
Dr. R.N.'s opinion could be read as an opinion of a nexus to 
service, it is not competent evidence.  Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006).  Accordingly, service 
connection for a low back disability on a direct service 
connection basis is not warranted.  As service connection for 
a right hip disability has not been granted, there is no 
predicate upon which to base the claim for secondary service 
connection.  

The only evidence in support of the veteran's claim for a low 
back disability is his own lay assertions and March 2007 
Travel Board hearing testimony.  And, as discussed above, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  Espiritu, supra.  


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a right hip disability, is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


